Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on November 17, 2020.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-5, 7-15, and 17-20 are currently pending and have been examined.  Claims 1, 11, and 17-20 have been amended.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2020, has been entered.

Response to Arguments
Applicants’ arguments regarding the rejections under 35 USC 102(b) have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 1-5, 7-15, and 17-20
Claims 1-5, 7-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,792,638 B2 to Liu et al. (hereinafter “the ‘638 Patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the processes performed by the method, system, and device would necessarily be performed by the method, device, and system of the ‘638 Patent.
For example, independent claim 1 of the ‘638 Patent recites receiving, via a wireless communication channel, a query comprising a product category from a client machine; responsive to receiving the query, presenting, via the wireless communication channel, a first interface at the client machine, the first interface displaying: a plurality of selectable silhouette images each representing a different product in the product category, and a plurality of selectable icons each representing a respective brand of the products in the product category; 
For example, independent claim 1 of the instant application recites receiving, via a wireless communication channel, a query from a client machine, the query comprising a selection of a product category and a selection of a brand selected from a plurality of brands presented at the client machine, the product category available from the brand; responsive to receiving the query, presenting, via the wireless communication channel, a first interface at the client machine, the first interface displaying a plurality of selectable images for the product category of the selected brand, each of the plurality of selectable images visually indicating one or more physical attributes of the product category; detecting selection of one of the plurality of selectable images on the first interface; responsive to detecting selection of the one of the plurality of selectable images, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in addition to the method recited in claim 1 of the ‘638 Patent, the method recited in claim 1 of the instant application, since the omission/addition of the cited limitations would not have changed the capabilities of the method recited in claim 1 of the ‘638 Patent.
Claims 11 and 20 of the instant application are similarly rejected over claims 6 and 11 of the ‘638 Patent.
Claims 2-5, 7, 10, 12-15, and 17-19 inherit the deficiencies of claims 1 and 11.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-5, 7-15, and 17-20:  Claim 1 recites “the query comprising a selection of a product category and a selection of a brand selected from a plurality of brands presented at the client machine, the product category available from the brand.”  This limitation is unclear.  It is unclear what is meant by “the product category available from the brand.”  Does this mean that the product category is chosen after the brand, i.e., the brand is chosen first?  Or does this mean that the product category is chosen first?  Or does this mean that the query contains the product category and the brand after the selections have been previously made and that the user has selected both the product category and the brand?  For purposes of examination, the Examiner is assigning little patentable weight to “the product category available from the brand” and is interpreting this portion of claim 1 as reciting “the query comprising a product category and a brand.”
Claims 11 and 20 are rejected for similar reasons.
Claims 2-5, 7-10, 12-15, and 17-19 inherit the deficiencies of claims 1 and 11.
Claims 3 and 13:  Claim 3 recites “wherein the selectable images are used for selecting attributes of the product category.”  This limitation is unclear.  It is unclear if the “attributes” recited in claim 3 are intended to be the same attributes previously recited in claim 1. For purposes of examination, the Examiner is interpreting them as being the same.
Claim 13 is rejected for similar reasons.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5, 7, 10-13, 15, 17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0154488 A1 to Silva et al. (hereinafter “Silva”), in view of US 8,121,902 B1 to Desjardins et al. (hereinafter “Desjardins”).
Claims 1, 11, and 20:  Silva discloses a “method and apparatus for selecting a desired point of interest (“POI”) for a navigation system [that] displays matching brand icons associated with POIs to assist the user in finding an intended POI.” (See Silva, at least Abstract).  Silva further discloses: “When the user inputs characters indicating a POI name or a POI type, or selecting a POI type from a list, the navigation system displays brand icons of the POI name or POI type.  When the user selects one of the brand icons, the navigation system lists the at least one hardware processor; and a computer-readable storage device (See Silva, at least FIG. 11 and associated text, CPU, data storage, memory).  Silva further discloses:
receiving, via a wireless communication channel (See Silva, at least para. [0061], navigation system may be a portable device such as a PDA or a wireless telephone), a query from a client machine, the query comprising a selection of a product category and a selection of a brand selected from a plurality of brands presented at the client machine, the product category available from the brand (See Silva, at least FIGs. 10B, 10E, and 10F and associated text; para. [0060], in Figure 10B, a list of points of interest are displayed including Airports, ATMs, Banks, etc.; user selects the point of interest type Banks as shown in Figure 10E; in response, Figures 10E and 10F list the names of banks (i.e., brands); para. [0029], brand icons represent the points of interest (POIs), i.e., the brand indicates the product category; para. [0030], in Figure 3A, the user enters the name of a POI (i.e., a brand and a category) by entering the name one letter at a time);
responsive to receiving the query, presenting, via the wireless communication channel, a first interface at the client machine, the first interface displaying a plurality of selectable images for the product category of the selected brand…(See Silva, at least FIGs. 3A-3C and associated text; para. [0032], user has input “M” and in response brands displayed are Marriott, Michaels, McDonalds, and Macy’s; para. [0034], the brand icons are selectable; icon indicates the name or logo of the brand/product category);
detecting selection of one of the plurality of selectable images on the first interface (See Silva, at least para. [0034], user selects desired brand icon from the list; in this case the user selects “McDonalds” icon); 
responsive to detecting selection of the one of the plurality of selectable images, mapping the one of the plurality of selectable images indicative of one or more attributes of the product category of the selected brand to at least one value (See Silva, at least FIGs. 3A-3C and associated text; para. [0032], user has input “M” and in response brands displayed are Marriott, Michaels, McDonalds, and Macy’s; para. [0034], user has input “MC” and the only brand displayed is McDonalds but other brands may still remain as candidates; user selects the desired brand icon, McDonalds); and
querying computer storage, using the at least one value, in response to detecting selection of the one of the plurality of selectable images, to identify a plurality of different images of a product represented by the one of the plurality of selectable images, the represented product having at least one attribute, the product category, and the selected brand represented by the one or more attributes indicated by the selection of the one of the plurality of selectable images, the represented product being listed on the publication system (See Silva, at least FIGs. 3A-3C and associated text; para. [0032], user has input “M” and in response brands displayed are Marriott, Michaels, McDonalds, and Macy’s; para. [0034], user has input “MC” and the only brand displayed is McDonalds but other brands may still remain as candidates; user selects the desired brand icon, McDonalds; FIG. 4A and associated text; para. [0036], when the user selects McDonalds, navigation system shows a list of 5 McDonalds stores).
Silva does not expressly disclose each of the plurality of selectable images visually indicating one or more physical attributes of the product category.
However, Desjardins discloses customer-annotated catalog pages of a merchant website that allow a user to annotate an item, including associating that item with a hyperlink. (See Desjardins, at least Abstract). Desjardins further discloses that “users of the merchant website are able to view a group of potentially-related items and are able to easily navigate to these items’ associated pages.” (See Desjardins, at least Abstract).  Desjardins further discloses each of the plurality of selectable images visually indicating one or more physical attributes of the product category (See Desjardins, at least FIG. 2 and associated text, col. 6, lines 23-26; a plurality of selectable images representing categories associated .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the point of interest searching system and method of Silva the ability of each of the plurality of selectable images visually indicating one or more physical attributes of the product category as disclosed by Desjardins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow users to investigate different collections of products at different price points.  (See Desjardins, at least col. 8, lines 55-67).
Claims 11 and 20 are rejected for similar reasons.
Claims 2 and 12:  The combination of Silva and Desjardins discloses all the limitations of claims 1 and 11 discussed above.
Silva further discloses wherein the at least one value comprises a search parameter value (See Silva, at least FIGs. 3A-3C and associated text; para. [0032], user has input “M” and in response brands displayed are Marriott, Michaels, McDonalds, and Macy’s; para. [0034], user has input “MC” and the .
Claim 12 is rejected for similar reasons.
Claims 3 and 13:  The combination of Silva and Desjardins discloses all the limitations of claims 1 and 11 discussed above.
Silva further discloses wherein the selectable images are used for selecting attributes of the product category (See Silva, at least para. [0034], user selects desired brand icon from the list; in this case the user selects “McDonalds” icon; the Examiner notes that by selecting “McDonalds”, the user is selecting attributes of the fast food product category as opposed to selecting Macy’s (department store) or Michaels (crafts) or Marriott (hotels)).
Claim 13 is rejected for similar reasons.
Claims 5 and 15:  The combination of Silva and Desjardins discloses all the limitations of claims 1 and 11 discussed above.
Silva further discloses wherein the one of the plurality of selectable images comprises an attribute that is different from a corresponding attribute for other ones of the plurality of selectable images that are not selected (See Silva, at least para. [0034], user selects desired brand icon from the list; in this case the user selects “McDonalds” icon; the Examiner notes that by selecting “McDonalds”, the user is selecting the attribute of the fast food product category as opposed to selecting Macy’s (department store) or Michaels (crafts) or Marriott (hotels)).
Claim 15 is rejected for similar reasons.
Claims 7 and 17:  The combination of Silva and Desjardins discloses all the limitations of claims 1 and 11 discussed above.
Silva further discloses presenting the identified plurality of images of the product represented by the selected one of the plurality of selectable images (See Silva, at least para. [0036], when the user selects McDonalds, navigation system shows a list of 5 McDonalds stores).
Claim 17 is rejected for similar reasons.
Claims 8 and 18:  The combination of Silva and Desjardins discloses all the limitations of claims 1 and 11 discussed above.
Silva further discloses detecting selection of one image of the identified plurality of images of the product represented by the selected one of the plurality of selectable images (See Silva, at least para. [0037], user can selects one of the McDonalds stores from the list of McDonalds stores); and presenting the selected one image (See Silva, at least FIG. 4B and associated text; para. [0038], after the user has selected one of the McDonalds stores, the navigation system shows more detailed information of the selected store).
Claim 18 is rejected for similar reasons.
Claims 10 and 19:  The combination of Silva and Desjardins discloses all the limitations of claims 1 and 11 discussed above.
Silva does not expressly disclose responsive to detecting selection of the one image of the identified plurality of images of the product represented by the one of the plurality of selectable images, enabling purchase of a product represented by selected one image.
However, Desjardins discloses responsive to detecting selection of the one image of the identified plurality of images of the product represented by the one of the plurality of selectable images, enabling purchase of a product represented by selected one image (See Desjardins, at least FIG. 4 and associated text; col. 9, lines 59-67, catalog page includes various items for The Ultimate Dorm Room Sound System such as speakers, headphones, and an MP3 player; user uses a cursor to hover over the MP3 player and a pop-up box 402 is displayed in response; col. 10, lines 6-34, pop-up box includes details about the MP3 player as a well as an icon to add the MP3 player to an electronic shopping cart of the user so the user can purchase the product).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the point of interest searching system and method of Silva the ability of responsive to detecting selection of the one image of the identified plurality of images of the product represented by the one of the plurality of selectable images, enabling purchase of a product represented by selected one image as disclosed by Desjardins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow users to investigate different collections of products at different price points.  (See Desjardins, at least col. 8, lines 55-67).
Claim 19 is rejected for similar reasons.
Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silva in view of Desjardins as applied to claims 1 and 11 above and further in view of US 7,930,546 B2 to Rhoads et al. (hereinafter “Rhoads”).
The combination of Silva and Desjardins discloses all the limitations of claims 1 and 11 discussed above.  
Neither Silva nor Desjardins expressly discloses wherein the at least one value is used to retrieve a search parameter value from a static hashmap.
However, Rhoads discloses techniques used for digital watermarking which is “the science of encoding physical and electronic objects with plural-bit digital data, in such a manner that the data is essentially hidden from human perception, yet can be recovered by computer analysis.”  (See Rhoads, at least col. 1, lines 49-55).  Rhoads further discloses wherein the at least one value is used to retrieve a search parameter value from a static hashmap (See Rhoads, at least col. 12, lines 39-45, database query is used to match a hashed signature against stored signatures).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the point of interest searching system and method of Silva and the customer-annotated catalog system and method of Desjardins the ability wherein the at least one value is used to retrieve a search parameter value from a static hashmap as disclosed by Rhoads since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it 
Claim 14 is rejected for similar reasons.

 Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silva in view of Desjardins as applied to claim 1 above and further in view of US 7,315,833 B2 to Schrenk (hereinafter “Schrenk”).
The combination of Silva and Desjardins discloses all the limitations of claim 1 discussed above.  
Silva further discloses wherein the one of the plurality of selectable images is presented as part of a product listing (See Silva, at least FIG. 4B and associated text; para. [0038], after the user has selected one of the McDonalds stores, the navigation system shows more detailed information of the selected store).
Neither Silva nor Desjardins expressly discloses wherein each of the plurality of selectable images comprises a silhouette image.
However, Schrenk discloses systems and methods “for web based graphical internet searching for locating unique items sought by buyers of designs, furnishings and accessories through use of the internet.”  (See Schrenk, at least Abstract).  Schrenk further discloses “a search interface where both a seller and buyer will use the same graphical alphabet, which divides an item into its component parts, to decipher the language of design which has an infinite wherein each of the plurality of selectable images comprises a silhouette image (See Schrenk, at least FIG. 5 and associated text, chair backs are displayed with different shapes/outlines).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the point of interest searching system and method of Silva and the customer-annotated catalog system and method of Desjardins the ability wherein each of the plurality of selectable images comprises a silhouette image as disclosed by Schrenk since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because “a shopper will have a mental picture of an item with enough specificity that he or she can describe the desired item based on picking from a palette of likely and distinctive image depicting the variations in a given item’s attributes.”  (See Schrenk, at least col. 3, lines 60-67).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625